DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mitsubishi Electric Corp (MEC) (JP2013160545).
Regarding claims 1, 7, and 8, MEC discloses an information processing device (fig. 1, para. [0011]: "phase detection unit 62, distance calculating unit 65") which processes an out- put signal of a light receiving unit (fig. 1: "30") of an optical apparatus (fig. 1: " sharp measuring unit 80"), the optical apparatus comprising: 
an emitting unit to emit laser light while changing an outgoing direction of the laser light (fig. 2, para. [0024]: "light emitting portion 11, MEMS mirror 21"); 
a reflection member arranged in a first outgoing direction, the reflection member reflecting the laser light (fig. 2, para. [0030]: "high reflection portion 51"); 
an absorption member arranged in a second outgoing direction, the ab- sorption member absorbing the laser fight (fig. 2, para. [0030]: "low reflection portion 52") and
 the light receiving unit to receive return light of the laser light (fig. 2, para. [0029]: "light receiving element 32"),
 the information processing device comprising 
 an estimation unit to estimate, on a basis of the output signal generated at a time when the outgoing direction of the laser light is the first outgoing direction and the output signal generated at a time when the outgoing direction of the laser light is the second outgoing direction, a signal regarding the return light which is reflected by the absorption member (fig. 5, para. [0039]: "fix period 97”, [0043]).

Regarding claim 2, MEC discloses the emitting unit emits the laser light based on a first signal, and wherein the estimation unit includes a noise estimation unit, the noise estimation unit estimating a noise signal generated due to the first signal by subtracting the signal estimated by the estimation unit from the output signal generated at the time when the outgoing direction of the laser light is the second outgoing direction (para. [0043],  [0082]-[0085]).
Regarding claim 3, MEC discloses wherein the estimation unit estimates the signal regarding the return light which is reflected by the absorption member by estimating an amplitude of a component which correlates with the output signal generated at the time when the outgoing direction of the laser light is the first outgoing direction, the component being extracted from the output signal generated at the time when the outgoing direction of the laser light is the second outgoing direction Fig.2, (para. [0039], [0043]).
Regarding claim 4, MEC discloses the output signal is converted into a real vector with a common vector length with respect to each emitting angle of the laser light, and wherein the estimation unit estimates the amplitude based on a scalar product of the output signal generated at the time when the outgoing direction of the laser light is the first outgoing direction and the output signal generated at the time when the outgoing direction of the laser light is the second outgoing direction (Fig.2,7, para. [0020], [0043], [0065]-[0066]).
Regarding claim 5, MEC discloses the estimation unit calculates an estimate signal as the signal regarding the return light which is reflected by the absorption member, a peak position of the estimate signal coinciding with a peak position of the output signal generated at the time when the outgoing direction of the laser light is the second outgoing direction, the amplitude of the estimate signal at the peak position being equal to the estimated amplitude (Fig.2,7, para. [0043], [0073]-[0076]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862